MANION, Circuit Judge,
concurring.
I agree that the District of Columbia Circuit’s opinion on the original petition for review controls the law of this case. However, I take exception to the majority’s dictum that “the Indianapolis Power II rule is reasonable and consistent with the [National Labor Relations] Act.” Maj. opn. at 529. Rather, since this rule evolved from an unusual zig-zag through the NLRB, the D.C. Circuit and this circuit, I would confine the rule to this case. In most circumstances, extrinsic evidence should not override what is the collective bargaining agreement’s clear meaning— “the literal, all-encompassing language of the parties’ own agreement.”
We have only one agreement before us, and that agreement waived all strikes. Under United States Steel Corp. v. NLRB, 711 F.2d 772 (7th Cir.1983), such a broad no-strike agreement waives the right to engage in sympathy strikes. As the extrinsic evidence shows, the parties here have a disagreement on sympathy strikes. They probably have many other disagreements. If disagreements are going to be enforced the parties should have a written “agreement to disagree” added to the already plain language of the contract. Without such language, a party, in this case the Union, will be encouraged not to agree in writing and instead invoke someone’s reflections on negotiations to fill in the gaps or to otherwise enlarge or diminish a written provision in a collective bargaining agreement.
Substantial evidence supported the conclusion that evidence of past practice was “uncertain and inconclusive” and thus “insufficient to demonstrate a mutual intent.” The law of the case preordains the outcome here, but in the interest of collective bargaining, Indianapolis Power II should be Indianapolis Power Last.